991 F.2d 791
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Jackie Donnell HOLLINGSWORTH, Defendant-Appellant.United States of America, Plaintiff-Appellee,v.Jackie Donnell Hollingsworth, Defendant-Appellant.
Nos. 92-7254, 92-7257.
United States Court of Appeals,Fourth Circuit.
Submitted:  March 19, 1993Decided:  April 23, 1993

Appeals from the United States District Court for the Eastern District of North Carolina, at Fayetteville.  W. Earl Britt, District Judge.  (CR-85-8, CA-92-101-3-CIV-B, CR-85-8-3-BR)
Jackie Donnell Hollingsworth, Appellant Pro Se.
Margaret Person Currin, United States Attorney, G. Norman Acker, III, OFFICE OF THE UNITED STATES ATTORNEY, North Carolina, for Appellee.
E.D.N.C.
AFFIRMED.
Before HALL and MURNAGHAN, Circuit Judges, and SPROUSE, Senior Circuit Judge.
PER CURIAM:

OPINION

1
Jackie Donnell Hollingsworth appeals in Case No. 92-7254 from the district court's order refusing relief under 28 U.S.C. § 2255 (1988) and in Case No. 92-7257 from the district court's order denying his motion for bail pending the disposition of the § 2255 motion.  Our review of the record and the district court's opinion discloses that these appeals are without merit.  Accordingly, we affirm on the reasoning of the district court.  United States v. Hollingsworth, Nos.  CR85-8, CA-92-101-3-CIV-B (E.D.N.C. Nov. 23, 1992;  Dec. 2, 1992).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED